DILLON, J.
(dissenting). An attempt is here made to dissect the essential findings of the referee and to discard! portions of them. The appellant’s remedy was to apply to the trial court for a modification of the findings or to move for a new trial, neither of which has been done. The evidence on the trial is not before the court. I think this court should not through the process of elimination undertake to set aside portions of the' vital inconsistent findings of the trial court. It is a well-established rule that conclusions of law will be treated as findings of fact to sustain the trial court on an appeal from the judgment roll. Also that there is a presumption that evidence and admissions on the trial would! sustain the judgment given by the court.
Note — Renorted in 192 N. W. 744. fee American Key-Numoered Digest, Contracts, 187(2), 13 C. J. Sec. 815; Inconsistent findings, 2 R. C. L. 184.